Citation Nr: 1123013	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-44 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at South Georgia Medical Center from June 5, 2010, to June 9, 2010.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to October 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 adverse action by the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida, which is the Agency of Original Jurisdiction (AOJ) in this matter.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran presented to South Georgia Medical Center, a non-VA hospital, in the late hours of June 5, 2010, with complaints of abdominal pain, nausea, and vomiting.  After being evaluated, he was admitted to the hospital the following morning on June 6, 2010.  He was diagnosed with and treated for acute pancreatitis, and discharged on June 9, 2010.  The Veteran currently seeks payment or reimbursement of the unauthorized medical expenses incurred as a result of such treatment.

Review of the record reflects that further development is necessary, as the record contains multiple discrepancies.  First, the Board observes that although the Veteran presented to South Georgia Medical Center on June 5, 2010, albeit in the late hours, VAMC has titled the issue as entitlement to payment or reimbursement for the medical expenses incurred beginning on June 6, 2010.  It is unclear whether VA even considered and/or paid for the medical services the Veteran received on June 5, 2010.

Second, the Board notes that, in July 2010 letters, the VAMC denied the Veteran's reimbursement claim for the services rendered at South Georgia Medical Center from June 6, 2010, through June 8, 2010.  However, the private medical records indicate that the Veteran was discharged on June 9, 2010, and the record does not contain a denial letter for the services rendered on that date.  Nevertheless, the VAMC included the date of June 9, 2010, on the title shown of the statement of the case.  

To make matters more confusing, the statement of the case reflects that a VA physician reviewed the claim and concluded that VA would pay for treatment received from June 5, 2010, to June 7, 2010, noting that the Veteran's emergency resolved on June 7, 2010.   Nonetheless, in the "Decision" portion of the statement of the case, it was noted that the Veteran did not meet the criteria for authorization of VA payment for this episode of care because VA facilities were available."  

Although stabilized per VA, the Veteran remained hospitalized at the non-VA hospital until June 9, 2010.  With regard to stabilization, claims for payment or reimbursement of the costs of emergency hospital care or medical services not previously authorized will not be approved for any period beyond the date on which the medical emergency ended.  38 C.F.R. § 17.121 (2010).  For the purpose of payment or reimbursement of the expense of emergency hospital care not previously authorized, an emergency shall be deemed to have ended at that point when a VA physician has determined that, based on sound medical judgment, a Veteran who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability.  Id.  From that point on, no additional care in a non-VA facility will be approved for payment by VA. Id.

However, effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110- 387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veterans mental health care and also addresses other health care related matters. Relevant to the instant case, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "shall" in both statutes was changed from the word "may."

Additionally, the revised criteria included an added a provision essentially expanding the definition of "emergency treatment" to include treatment rendered (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id.

In this case, there is no evidence which addresses whether a VA or other Federal facility was feasibly available when the Veteran's condition had stabilized and he was suitable to be transferred.  This issue is generally determined by an administrator at the VAMC and, thus, a remand is necessary for the AOJ to obtain a determination as to whether a VA or other Federal facility was feasibly available after the Veteran's point of stabilization, if any, prior to his discharge.

The above-noted discrepancies must be clarified prior to analyzing the claim on the merits.  

Accordingly, the case is REMANDED for the following action:

1.   Request that the Fee Service Review Physician, or equivalent officer, at the Gainesville VAMC review the Combined Health Record and answer the following questions:  

a).  At any time between June 5, 2010, and June 9, 2010, was the Veteran's medical situation of such nature that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to life or health? 

b).  On what date was the Veteran's condition stabilized, if at all?  Reconcile this opinion with the statement of the case.  

c).  Provide an opinion as to whether a VA or other Federal facility was or was not feasibly available between June 5, 2010 (or date of stabilization), and June 9, 2010, and any reasonable attempts made to effectuate such a transfer.

In making this determination, the reviewing officials should consider the urgency of the Veteran's medical condition at the time, the relative distance of the travel involved, the nature of the treatment involved, the length of any delay that would have been required to obtain treatment from a VA facility, and the availability of beds.

d).  Provide an opinion as to whether the Veteran could have been transferred safely at any time after the point of stabilization, to a VA facility for continuation of medical treatment.  The physician must be provided with a copy of the claims file, including the combined health record, so that he or she can properly address this question.  The rationale for the opinion must be provided.

2.  Clarify whether payment or reimbursement was approved for any medical services rendered to the Veteran during his June 5, 2010, through June 9, 2010 hospital visit at South Georgia Medical Center, and provide the Veteran with the specific reason for the denial of payment/reimbursement for each date of hospital care not approved.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3.  Then, readjudicate the unauthorized medical expenses claim.   If this claim is not granted, send the Veteran and his representative a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response from the Veteran.

Thereafter, the case should be returned to the Board for further appellate consideration.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


